Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claims 1 and 9
a hanging-out portion extending from the backbone to one axial side, the hanging-out portion comprising pockets, which are distributed at intervals in a circumferential direction and used to accommodate spherical rollers, and pocket connections for connecting adjacent pockets, wherein the pocket employs a toroidal surface configured to oppose a rolling surface of the spherical roller, the toroidal surface having inner and outer radial ends and a radially middle location, wherein the pocket, at least in the vicinity of a radial inner edge at an opening side of the pocket, is configured such that a distance between the toroidal surface of the pocket and the rolling surface of the spherical roller increases when moving from the radially middle location of the toroidal surface toward the outer radial end.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656